DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Claims 1-18, in the reply filed on 06/02/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the distance a is (2.11 x εr – 1.82) mm or more”. The limitation "or more" is ambiguous, since it cannot be assessed what the reference value of "more" is, rendering claim 1 indefinite. The definition of distance could be amended into, for example: "the distance a is equal to or more than (2.11 x εr - 1.82)". Claim 3 recites “2.1mm or more” and is rejected for the same reason with a suggestion to amend it to “is equal to or more than 2.1 mm”. Similar suggestions for claims 5 and 10 reciting “or more”. Additional dependent claims 11-18 recite a combination of “or more” and “or less” for variables and are rejected for similar reasons causing confusion and clarity issues about the range of variables. It is suggested to amend, for example, in claim 11, the limitation “the window glass is 8 mm or more and 12 mm or less” into “the windows glass is between 8 mm and 12 mm”. 
Claim 10-18 is rejected because the distance a and/or D is not defined in any units and thus indefinite. Thus the metes and bounds of the limitation is indefinite.
Claims 11-18 redefine the distance a between the radiating element and the wave directing member causing confusion as to whether the same distance is being referred to as in claim 1 or a different distance.
Claim 11-18 is further rejected because the distances a and/or D is defined in a negative quantity (e.g., letting D equal 1) which is unclear since a distance cannot be less than 0 and there are no defined bounds of the variables. Thus the metes and bounds of the limitation is indefinite.
Claims 5 is rejected for the limitation “the medium is constituted by a space” because claim 3 already claims a space and it is unclear whether it is the same space or a different/additional space. 
Claim 7 is rejected because the limitation “the radiating element is arranged between the window glass and the wave directing member” is indefinite because of the limitation in claim 1 “a conductor arranged on an indoor side with respect to the radiating element”. However in all instances where the radiating element is arranged between the window glass and the wave directing member, the conductor is arranged on the outdoor side, e.g., see FIG. 6. Thus, it is unclear which embodiment and arrangement of the radiating element, wave directing member, window glass, and conductor is being claimed and a skilled artisan would not be able to clearly determine the metes and bounds of the limitation.
Claim 9 redefines the medium already recited in claim 1 and is rejected for being unclear whether the medium is the same element or a different/additional element. It is further unclear what the relationship of εr and εr3 is and if it may encompass the same element or different elements.

Claim Objections
Claim 11-18 objected to because of the following informalities: “wherein where”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0129619 A1 (hereinafter “Lee”).
	Claim 1: Lee teaches an antenna unit (e.g., see 10 in FIGS. 1-7) used by being attached to window glass (e.g., see 12, 14) for a building (e.g., see Para. 20), comprising: a radiating element (e.g., see 26, 28, 30); a wave directing member (e.g., see 32, 34) arranged on an outdoor side with respect to the radiating element (as shown); and a conductor (e.g., see 16) arranged on an indoor side with respect to the radiating element (as shown), wherein where a distance between the radiating element and the wave directing member is denoted as a, and where a relative permittivity of a medium constituted by a dielectric member (e.g., see 20, 21) between the radiating element and the wave directing member is denoted as εr.
Lee does not explicitly teach the distance a is (2.11 x εr - 1.82) mm or more.
However Lee teaches that the distance between the radiating element and the wave directing member is a result-effective variable (e.g., see Para. 26) for the frequency of use (i.e., SDARS application) and the characteristics of the signal received by the antenna.
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to optimize the distance a to achieve a distance within (2.11 x εr - 1.82) mm or more through routine experimentation of a result-effective variable as established by Lee in order to optimize the frequency of use of the antenna the signal characteristics of the antenna. 
	Claim 2: Lee teaches the antenna unit according to claim 1, wherein the wave directing member is provided on the dielectric member (e.g., 32, 34 provided on 20).
	Claim 3: Lee teaches an antenna unit (e.g., see 10 in FIGS. 1-7) used by being attached to window glass (e.g., see 12, 14) for a building (e.g., see Para. 20), comprising: a radiating element (e.g., see 26, 28, 30); a wave directing member (e.g., see 32, 34) arranged on an outdoor side with respect to the radiating element (as shown); and a conductor (e.g., see 16) arranged on an indoor side with respect to the radiating element (as shown), wherein a medium (e.g., see 20, 21) is provided between the radiating element and the wave directing member, the medium includes a space (e.g., 20 being a space as shown).
	Lee does not explicitly teach a distance a between the radiating element and the wave directing member is 2.1 mm or more.
However Lee teaches that the distance between the radiating element and the wave directing member is a result-effective variable (e.g., see Para. 26) for the frequency of use (i.e., SDARS application) and the characteristics of the signal received by the antenna.
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to optimize the distance a to achieve a distance within (2.11 x εr - 1.82) mm through routine experimentation of a result-effective variable as established by Lee in order to optimize the frequency of use of the antenna the signal characteristics of the antenna. 
	Claim 4: Lee teaches the antenna unit according to claim 3, wherein the medium further comprises a dielectric member (e.g., 20, 21 being a dielectric member).
	Claim 5: the modified invention of Lee as modified in the claim 3 rejection teaches the antenna unit according to claim 3, wherein the medium is constituted by a space (e.g., see 20), and the distance a between the radiating element and the wave directing member is 2.3 mm or more (as discussed in the claim 3 rejection).
	Claim 6: Lee teaches the antenna unit according to claim 1, wherein the wave directing member is arranged between the window glass and the radiating element (e.g., see 32, 34 arranged between 12, 14 and 26, 28, 30).
	Claim 7: Lee teaches the antenna unit according to claim 1, wherein the radiating element is arranged between the window glass and the wave directing member (as best understood, e.g., see 32, 34 between 12, 14 and 26, 28, 30).
Claim 10: Lee teaches an antenna unit (e.g., see 10 in FIGS. 1-7) used by being attached to window glass (e.g., see 12, 14) for a building (e.g., see Para. 20), comprising: a radiating element (e.g., see 26, 28, 30); a wave directing member (e.g., see 32, 34) arranged on an outdoor side with respect to the radiating element (as shown); and a conductor (e.g., see 16) arranged on an indoor side with respect to the radiating element (as shown), wherein where a distance between the radiating element and the wave directing member is denoted as a, and where a relative permittivity of a medium constituted by a dielectric member (e.g., see 20, 21) between the radiating element and the wave directing member is denoted as εr, and a wavelength at an operation frequency of the radiating element is denoted as x λg,
Lee does not explicitly teach the distance a is (.031 x εr2 – 0.065 x εr + 0.040) x λg or more.
However Lee teaches that the distance between the radiating element and the wave directing member is a result-effective variable (e.g., see Para. 26) for the frequency of use (i.e., SDARS application) and the characteristics of the signal received by the antenna.
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to optimize the distance a to achieve a distance within (.031 x εr2 – 0.065 x εr + 0.040) x λg or more through routine experimentation of a result-effective variable as established by Lee in order to optimize the frequency of use of the antenna the signal characteristics of the antenna as taught by Lee. 
Claim 11-18 (as best understood): Lee teaches the antenna unit according to claim 1, wherein where a distance between the radiating element and the wave directing member is denoted as a, a distance between the radiating element and the window glass is denoted as D, a wavelength at an operation frequency of the radiating element is denoted as wavelength λg.
	Lee does teach the thickness of the window glass is in a range of 6 mm to 19 mm, however Lee teaches the thickness of the window glass may range from 1.5 mm to 5.0 mm. 
Before the effective filing date of the invention, it would have been obvious to optimize the thickness of the window glass through routine experimentation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art (In re Aller, 105 USPQ 233) and in order to optimize the refraction of the electromagnetic wave received/transmitted through the glass (e.g., as discussed by Bridges). 
	Nonetheless, Lee does not teach specific distances between the radiating element and the wave directing member and the distance between the radiating element and the window glass.
However Lee teaches that the distance between the radiating element and the wave directing member (and thus the window glass) is a result-effective variable (e.g., see Para. 26) for the frequency of use (i.e., SDARS application) and the characteristics of the signal received by the antenna.
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to optimize the distance a and D to achieve a distance within the ranges defined in the claim 11-18 through routine experimentation of a result-effective variable as established by Lee in order to optimize the frequency of use of the antenna the signal characteristics of the antenna as taught by Lee.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US 6014110 (hereinafter “Bridges”).
	Claim 8: Lee teaches the antenna unit according to claim 1, wherein the antenna unit is used as being attached to the window glass (e.g., as shown) but not so that a matching member is interposed between the window glass and the wave directing member.
	However Bridges teaches an antenna unit (e.g., see 10 in FIG. 1) being attached to a window glass (e.g., see 12) so that a matching member (e.g., see 72 in FIG. 7) is interposed between the window glass and a wave directing member (e.g., see 14; see Col. 3, Lns. 21-36).
	Before the effective filing date of the inventio, it would have been obvious to a skilled artisan to implement a matching member between the window glass and the wave directing member of Lee as taught by Bridges in order to better match the electromagnetic wave between the two mediums of the matching member including the window glass and wave directing member (e.g., see Col. 7, Ln. 56 to Col. 8, Ln. 5). 
	Claim 9: the modified invention of Lee as modified in the claim 8 rejection teaches the antenna unit according to claim 8, wherein where a relative permittivity of the window glass is denoted as εr1, a relative permittivity of the matching member is denoted as εr2, and a relative permittivity of a medium between the matching member and the radiating element is denoted as εr3, but not εr1 is larger than εr2, and εr2 is larger than εr3.
	However Bridges further teaches that the permittivity of window (e.g., see 12), matching member (e.g., see 72) and medium (e.g., see 15) between the matching member and a radiating element (e.g., see 66) is a result-effective variable based on the required index of refraction, angle, and desired wave impedance for the TE and TM waves (e.g., see discussion in Col. 8, Lns. to Col. 10, Ln. 43 and solving for a desired radiation and angle).
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to optimize the permittivity of the window glass, matching member, and medium to achieve permittivity within the constraints εr1 is larger than εr2, and εr2 is larger than εr3 through routine experimentation since Bridges teach the permittivity is a result-effective variable in order to optimally receive and/or transmit the electromagnetic waves of the antenna through the window glass in such an arrangement thereby reducing reflections and losses as taught by Bridges.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL PATEL/           Examiner, Art Unit 2845